                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


  ADRIAN VILLA,                     )
                                    )
       Plaintiff,                   )                   No. 2:17-cv-02834-TLP-tmp
                                    )
  v.                                )                   JURY DEMAND
                                    )
  EMPIRE TRUCK LINES, INC., DAIMLER )
  TRUST D/B/A EMPIRE TRUCK LINES,   )
  GENE AUTRY BARCLAY, JR.,          )
                                    )
       Defendants.                  )


      ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
              MOTION TO EXCLUDE EXPERT TESTIMONY


       Defendants move to exclude any expert testimony offered by the Plaintiff about

anything that would qualify as expert testimony under Federal Rules of Evidence 702, 703, or

705 because Plaintiff failed to disclose information required under Federal Rule of Evidence

26(a)(2). (ECF No. 50 at PageID 304.) Defendants also move for an award of attorney’s fees

and expenses for preparing this Motion. (ECF No. 51 at PageID 313.) Although Plaintiff’s

attorney stated at a hearing that he intended to respond to the Motion (ECF No. 55), he has

failed to do so. For the reasons that follow, Defendants’ Motion is GRANTED IN PART

AND DENIED IN PART.

                                          BACKGROUND

       The Court entered an Amended Scheduling Order requiring Plaintiff to disclose Rule

26(a)(2) expert information by June 21, 2018. (ECF No. 29 at PageID 261.) The deadline for

supplementation under Rule 26(e) was August 20, 2018. (Id.) Defendants later filed this
motion, arguing that Plaintiff had not submitted adequate expert disclosures by the deadline.

(ECF No. 51 at PageID 308.) Defendants assert that Plaintiff answered Defendants’

interrogatories, listed the names and addresses of Plaintiff’s treating physicians as fact

witnesses, but did not disclose the information required for experts under Rule 26(a)(2)(B)–

(C). (Id. at PageID 310.) Plaintiff’s discovery responses are attached as Exhibit A to

Defendants’ Memorandum of Law. (ECF No. 51-1 at PageID 316–17.) To date, Plaintiff has

not responded to this Motion. Nor has Plaintiff moved the court for an extension of time to

file expert disclosures.

       According to Defendants’ attorney, Plaintiff’s counsel revealed that he intends to call

the treating physicians to testify about Plaintiff’s injuries and damages. (ECF No. 51 at

PageID 308–09.) Defendants now move the Court to exclude any expert testimony offered

by Plaintiff and to order Plaintiff to pay Defendants’ reasonable attorney’s fees and expenses

for preparing and filing this Motion. (ECF No. 51-1.)

                                              ANALYSIS

I.     Expert Witnesses Disclosure Requirements

       Defendants allege that Plaintiff failed to adhere to Federal Rules of Civil Procedure

26(a)(2)(B)–(C), which requires witnesses “retained or specially employed to provide expert

testimony in the case” to provide a written report containing:

       (i) a complete statement of all opinions the witness will express and the basis
       and reasons for them;
       (ii) the facts or data considered by the witness in forming them;
       (iii) any exhibits that will be used to summarize or support them;
       (iv) the witness's qualifications, including a list of all publications authored in
       the previous 10 years;
       (v) a list of all other cases in which, during the previous 4 years, the witness
       testified as an expert at trial or by deposition; and
       (vi) a statement of the compensation to be paid for the study and testimony in
       the case.


                                                2
Fed. R. Civ. P. 26(a)(2)(B). Witnesses who need not provide a written report but still intend

to give expert testimony must provide a disclosure stating the “(i) the subject matter on which

the witness is expected to present evidence under Federal Rule of Evidence 702, 703, or 705;

and (ii) a summary of the facts and opinions to which the witness is expected to testify.” Fed.

R. Civ. P. 26(a)(2)(C). The court sets the deadline for these disclosures. Fed. R. Civ. P.

26(a)(2)(D). “If a party fails to provide information or identify a witness as required by Rule

26(a) or (e), the party is not allowed to use that information or witness to supply evidence on a

motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”

Fed. R. Civ. P. 37(c)(1).

        A.      Substantially Justified or Harmless

        The Sixth Circuit uses a five-factor test to determine whether a party’s failure to

provide information under Rule 26(a) is “substantially justified” or “harmless.” The five

factors are:

        (1) the surprise to the party against whom the evidence would be offered; (2)
        the ability of that party to cure the surprise; (3) the extent to which allowing
        the evidence would disrupt the trial; (4) the importance of the evidence; and
        (5) the nondisclosing party's explanation for its failure to disclose the
        evidence.

Howe v. City of Akron, 801 F.3d 718, 748 (6th Cir. 2015). While it would hardly surprise

Defendants that Plaintiff intended to introduce expert witness testimony, Defendants still have

no idea about the facts and opinions that could make up the testimony of these physicians.

The first factor, therefore, supports excluding Plaintiff’s expert testimony. Second, Plaintiff

has made no attempt to cure these deficiencies or to respond to this motion. The second factor

thus points to Defendants’ position. Third, allowing Plaintiff to introduce expert testimony at

this point would severely disrupt the current schedule. The deadlines to complete discovery,

to file motions to exclude expert witnesses, and to file dispositive motions have passed. The

                                                  3
Court would have to amend the scheduling order again and change the trial date to allow

Plaintiff more time to make expert disclosures. The Court is not inclined to adjust the

schedule here. The third factor thus favors Defendants. The fourth factor––importance of the

evidence––is the lone factor that might weigh in Plaintiff’s favor. Yet, Plaintiff has not

responded to explain any need for the testimony so the fourth factor is neutral. Finally, the

Court considers the Plaintiff’s explanation for failing to disclose required evidence. Again,

Plaintiff has not responded to Defendants’ Motion or submitted any more information

explaining his failure to make the proper disclosures. So the fifth factor also weighs in

Defendants’ favor.

        Plaintiff’s failure to disclose expert information under Rule 26(a)(2) was neither

“substantially justified” nor “harmless” under the Howe factors. The court finds, therefore,

that exclusion of expert witness evidence is justified under Rule 37(c)(1) of the Federal Rules

of Civil Procedure.

II.     Physician’s Testimony

        Parties need only make disclosures under Federal Rule of Civil Procedure 26(a)(2) if a

witness’ testimony constitutes expert testimony. Defendants allege that Plaintiff intends to

offer expert testimony through the treating physicians disclosed in response to Defendants’

interrogatories. (ECF No. 51 at PageID 308.) In particular, Defendants state that Plaintiff

intends to call her treating physicians to testify about her injuries and damages. (Id. at PageID

309.)

        Treating physicians need not file an expert report under Rule 26(a)(2)(B) if their

testimony relates to opinions about causation or diagnosis formed when the patient was

treated. Fielden v. CSX Transp., Inc., 482 F.3d 866, 869 (6th Cir. 2007). Still, if a treating



                                                4
physician draws on “scientific, technical, or other specialized knowledge” to form an opinion,

that testimony is still expert testimony. Fed. R. Evid. 701; see also Gass v. Marriot Hotel

Serv., Inc., 558 F.3d 419, 426 (6th Cir. 2009) (“[A] treating physician’s testimony remains

subject to the [Daubert] requirement[s].”); Thomas v. Novartis Pharm. Corp., 443 F. App’x

58, 61–62 (6th Cir. 2011) (holding that treating physicians testimony about causation of

plaintiff’s medical condition failed to meet the requirements of Fed. R. Evid. 702). So parties

need to make the Rule 26(a)(2)(C) disclosures for a treating physician’s testimony—if that

testimony goes beyond that of a lay person––at the time required by the court. Smith v.

Windstream Commc’ns, Inc., No. 11-272-GFVT, 2013 WL 12177457, at *2 (E.D. Ky. Sept.

12, 2013) (finding that treating physicians need to provide a summary disclosures rather than

a written report); Etheridge v. E.I. DuPont De Nemours and Co., Inc., No. 124-cv-2443-SHL-

cgc, 2015 WL 12516227, at *5 (W.D. Tenn. Oct. 14, 2015) (excluding testimony of treating

physicians about causation and diagnosis for failure to provide Rule26(a)(2)(C) disclosures);

Gazvoda v. Sec’y of Homeland Sec., No. 15-cv-14099, 2018 WL 1281756, at *8 (E.D. Mich.

Mar. 13, 2018) (stating that treating physicians may only opine on matters of treatment and

diagnosis when disclosed by summary disclosure under Rule 26(a)(2)(C)).

       Here, Plaintiff has not made the required expert disclosures under Rule 26(a)(2)(B) or

26(a)(2)(C). Plaintiff’s failure to make the necessary disclosures requires the Court to exclude

any testimony by the treating physicians or others constituting expert testimony under Federal

Rules of Evidence 702, 703, or 705. See Etheridge, 2015 WL 12516227, at *5 (citing

Dickenson v. Cardiac and Thoracic Surgery of Eastern Tenn., 388 F.3d 976, 983 (6th Cir.

2004)). Plaintiff’s witnesses may still testify as lay witnesses, on matters within their personal




                                                5
observations and perceptions. Yet that testimony may not address causation, diagnosis, or any

other matter requiring specialized training or knowledge.

                                         Conclusion

       For the above mentioned reasons, Defendants’ Motion to Exclude Expert Opinion

Testimony (ECF No. 50) is GRANTED IN PART AND DENIED IN PART. Defendant’s

motion to exclude expert testimony under Federal Rules Evidence 702, 703, or 705 at trial is

GRANTED. However, Defendant’s Motion for attorney’s fees and expenses is DENIED.

       SO ORDERED, this 7th day of November, 2018.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                              6
